Exhibit 32.1 CERTIFICATION OF PRINCIPALEXECUTIVE OFFICER AND PRINCIPALFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Arctic Oil & Gas Corp., for thequarter endingFebruary 28, 2008, I, Peter J. Sterling,Principal Executive Officer andPrincipal Financial Officer of Arctic Oil & Gas Corp. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such quarterly Report on Form 10-Q for thequarter endingFebruary 28, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such quarterly Report on Form 10-Q for thequarter endedFebruary 28, 2008, fairly represents in all material respects, the financial condition and results of operations of Arctic Oil & Gas Corp. Dated:September 21, 2009 Arctic Oil & Gas Corp. By: /s/ Peter J. Sterling Principal Executive Officer Principal Financial Officer
